Citation Nr: 1035251	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension to include 
as due to exposure to herbicides and/or asbestos.

2. Entitlement to service connection for status post coronary 
arteriography due to angina pectoris and tachycardia.

3. Entitlement to service connection for temporomandibular joint 
disease.


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from April 1972 to April 
1976 and from January 1986 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in April 2007 and June 2009.  This matter 
was originally on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

The Veteran was scheduled to present testimony at a 
videoconference hearing on August 15, 2006.  A letter was mailed 
to the Veteran on July 19, 2006 advising him of the date and time 
of his videoconference hearing.  The record, however, indicates 
that he failed to report for such hearing.  

In a July 21, 2006, letter to the Veteran, the RO advised him 
that his appeal had been certified to the Board and that under 
the Board's Rules of Practice, he had 90 days from the date of 
the letter to ask to appear personally before the Board and give 
testimony concerning his appeal.  On September 5, 2006, the RO 
received a form response regarding his videoconference hearing in 
which he checked the box that stated, "I decline this video 
hearing, and prefer to wait for a future visit by a member of the 
Board of Veterans' Appeals."  On that form, he also informed VA 
of his new address in Georgia.  Although it is situated in the 
claims file prior to the Board's April 2007 Remand, it does not 
appear that this information was of record at the time of the 
last Board Remand although there is a notation that it was faxed 
to BVA hearing unit on September 11, 2006.  

In June 2009, the Board remanded the case for a travel Board 
hearing.  This was not done.  In fact, all correspondence, 
including both Board remands, was sent to either the Veteran's 
previous address in Oklahoma or incorrect addresses in Georgia.  
The Board notes that the Veteran's street is [redacted] and not 
[redacted].  

Further development is, therefore, needed in light of this 
Stegall violation.  In addition, all VA correspondence to the 
Veteran from April 2007 should be resent to his correct address.

Accordingly, this case is remanded for the following:

1.	 All VA correspondence to the Veteran 
since April 2007 should be resent to the 
Veteran's correct address. 

2.	A Travel Board hearing should be 
scheduled for the Veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

